DETAILED ACTION
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales Rodriguez, Sergio, "Current Developments in Biotechnology and Bioengineering", Elsevier 2017 (hereinafter Gonzales).
Regarding claims 1-16, Gonzales discloses:
1. A system for just-in-time manufacturing of biologicals, comprising: a supervisory control system; a batch manufacturing records database in communication with the supervisory control system; a clean in place and sterilize in place system; and a plurality of plug-in-play manufacturing modules; wherein the supervisory control system obtains a batch manufacturing record from the batch manufacturing records database, determines what plug-in-play manufacturing modules are connected to the system, and controls the plug-in-play manufacturing modules based on the batch manufacturing record to manufacture the biological (Pages 353-361 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

2. The system of claim 1, wherein the biologicals are one of cells, viruses, bacteria, bacterial products, recombinant products, and vectored products (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

3. The system of claim 2, wherein the vaccines are one of polysaccharide vaccines, inactivated whole-cell pertussis vaccines, cell based inactivated influenza vaccines, inactivated rabies vaccines, hepatitis vaccines, and yellow fever live- attenuated vaccines (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

4. The system of claim 1, wherein the plug-in-play manufacturing modules are chosen from the group comprising scale-up fermentation modules, centrifugation modules, chromatography modules, homogenization modules, enzyme reaction modules, acid digestion modules, inactivation modules, alkaline digestion modules, diafiltration modules, cross flow filtration modules, ultrafiltration modules, microfiltration modules, and inoculation modules (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

5. The system of claim 4, wherein the inoculation modules include at least one of isolated seed vials, cold-storage, a robotic arm, a seed fermenter, a one-way sterile material transfer system, a full scale fermenter, and an isolation system (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

6. The system of claim 1, wherein the system is mobile and adapted to be setup on site (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

7. The system of claim 1, wherein the biological is manufactured in less than 5 weeks (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

8. The system of claim 1, wherein the system is autonomous (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

9. The system of claim 1, wherein the system is a closed system (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

10. The system of claim 1, wherein the system is scalable to increase output (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

11. The system of claim 1, wherein the supervisory control system manages the flow of material through the plurality of plug-in-play manufacturing modules (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

12. The system of claim 1, further comprising software adapted to record manufacturing records (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

13. The system of claim 1, further comprising an alert system adapted to indicate breakdowns in the process an transmit instructions to correct the breakdowns (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

14. The system of claim 1, wherein the supervisory control system validates the produced biologicals (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).


15. The system of claim 1, wherein the validation is tamper-proof (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

16. The system of claim 1, wherein the system manufacturers biologicals continuously (Pages 353-356 and – single use bioreactors are jit plug and play modules.  The overall system is installed, configured and connected to the main controller. Disposable modules enable flexible, rapid manufacturing and complete automation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119